DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is written in response to an amendment filed on 2/18/2022. As directed by amendment: Claims 1, 10, and 19 were amended. Claims 2-9, 11-18, and 20 were not amended. No new claims were added and no claims were cancelled. Thus, Claims 1-20 are presently pending in this application.
Claim Objections
Claims 1 and 12 are objected to because of the following informalities: 
In claim 1, line 4, "sever" should be read "server".  
In claim 12, line 1, “(Original)” should be “12 (Original)”.
Appropriate correction is required.	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, and 19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 8 of copending Application No. , (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to the same invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Claim 1:
Instant Application 17143836
Co-pending Application 16009485
1. A method comprising:
1. A computer-implemented method, comprising: 
receiving, at a load balancer, instructions to route responses from a plurality of devices connected to a first server to a second server, wherein the responses are to a rekey request that is sent to the plurality of devices based on one or more measures of one or more network metrics related to the first server;
routing, by the load balancer, the responses from the plurality of devices to the second server based on the instructions; 
instructing the first server to issue a rekey request to a plurality of devices connected to the first server in response to the detected reduction in the one or more network metrics related to the first server,
instructing, in response to the detected reduction in the one or more network metrics, a load balancer to route responses from the plurality of devices to the rekey request to at least one other server to connect the plurality of devices to at least one of the at least one other server in response to the rekey request

instructing the load balancer to terminate the first server based on the determined number of connections remaining between the first server and the plurality of devices.


App1 does not explicitly teach route responses that are destined to a first server connected to the plurality of devices to a second server; responses are destined to the first sever.
Calvert teaches route responses that are destined to a first server connected to the plurality of devices to a second server (par 47); 
responses are destined to the first sever (par 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of App1 with the proxy server of Calvert because it allows for the filtering of incoming and outgoing datastreams (Calvert; par 38). Proxy servers further improve security and privacy.

Regarding Claim 10:
Instant Application 17143836
Co-pending Application 16009485
10. A system comprising: 
15. A system comprising: 
one or more processors; 
a processor;

a non-transitory computer-readable medium storing instructions that, when executed by the system, cause the system to: 

receive instructions to route responses from a plurality of devices connected to a first server to a second server, wherein the responses are to a rekey request that is sent to the plurality of devices based on one or more measures of one or more network metrics related to the first server; route the responses from the plurality of devices to the second server based on the instructions; 
instruct the first server to issue a rekey request to a plurality of devices connected to the first server in response to the detected reduction in the one or more network metrics related to the first server,
instruct, in response to the detected reduction in the one or more network metrics, a load balancer to route responses from the plurality of devices to the rekey request to at least one other server to connect the plurality of devices to at least one of the at least one other server in response to the rekey request.
and terminate the first server based on a number of connections remaining between the first server and the plurality of devices.  
instruct the load balancer to terminate the first server based on the determined number of connections remaining between the first server and the plurality of devices.


	The remainder of Claim 10 is rejected under double patenting with the same reasoning as Claim 1.

Regarding Claim 19:
Instant Application 17143836
Co-pending Application 16009485
19. A non-transitory computer-readable storage medium comprising instructions stored therein, which when executed by one or more processors, cause the one or more processors to: 
8. A non-transitory computer-readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to:
receive instructions to route responses from a plurality of devices connected to a first server to a second server, wherein the responses are to a rekey request that is sent to the plurality of devices based on one or more measures of one or more network metrics related to the first server; route the responses from the plurality of devices to the second server based on the instructions; 
instruct the first server to issue a rekey request to a plurality of devices connected to the first server in response to the detected reduction in the one or more network metrics related to the first server, instruct, in response to the detected reduction in the one or more network metrics, a load balancer to route responses from the plurality of devices to the rekey request to at least one other server to connect the plurality of devices to at least 

instruct the load balancer to terminate the first server based on the determined number of connections remaining between the first server and the plurality of devices.



	The remainder of Claim 19 is rejected under double patenting with the same reasoning as Claim 1.
	Regarding Claims 2-3 and 11-12,
	Claims 2-3 and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 and 9-10 of copending Application No. 16009485 (reference application) for being similar.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over VB in view of Calvert (“Calvert”, US 20060277596).
Regarding Claim 1, VB teaches a method comprising: receiving, at a load balancer, instructions to route responses from a plurality of devices to a second server (par 57; The TCP-SYN packet sent by the load balancer to the processing element and the TCP-SYN+ACK packet sent by the processing element to the load balancer comprises a TCP handshake. The rekey request is the TCP handshake in accordance with the instant specification paragraph 31.), 
wherein the responses are destined to the server in reply to a rekey request that is sent to the plurality of devices based on one or more measures of one or more network metrics related to the first server (par 57; par 33; The TCP-SYN packet sent by the load balancer to the processing element and the TCP-SYN+ACK packet sent by the processing element to the load balancer comprises a TCP handshake. The rekey request is the TCP handshake in accordance with the instant specification paragraph 33.); 
routing, by the load balancer, the responses from the plurality of devices to the second server based on the instructions (par 57; The TCP-SYN packet sent by the load balancer to the processing element and the TCP-SYN+ACK packet sent by the processing element to the load balancer comprises a TCP handshake. The rekey request is the TCP handshake in accordance with the instant specification paragraph 33.); 
and terminating, by the load balancer, the first server based on a number of connections remaining between the first server and the plurality of devices (par 57).  
route responses that are destined to a first server connected to the plurality of devices to a second server; responses are destined to the first sever.
Calvert teaches route responses that are destined to a first server connected to the plurality of devices to a second server (par 47); 
responses are destined to the first sever (par 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of VB with the proxy server of Calvert because it allows for the filtering of incoming and outgoing datastreams (Calvert; par 38). Proxy servers further improve security and privacy.
	Regarding Claim 2, VB and Calvert teach the method of claim 1.
 VB further teaches wherein the one or more network metrics include at least one of a number of connections to the first server, CPU usage of the first server, and memory utilization of the first server (par 57).  
	Regarding Claim 3, VB and Calvert teach the method of claim 1.
	VB further teaches wherein the number of connections remaining between the first server and the plurality of devices is determined from a query that is transmitted to the first server to solicit a response indicating a number of active connections between the first server and the plurality of devices (par 57; The query is viewed as the TCP SYN packet which solicits a TCP SYN + ACK packet (response) containing status information including the number of sockets in use.).  
Regarding Claim 4, VB and Calvert teach the method of claim 1.
 wherein the rekey request is sent from the first server to the plurality of devices (Fig. 2, elements {216, 217}, par 57; The TCP-SYN packet sent by the load balancer to the processing element and the TCP-SYN+ACK packet sent by the processing element to the load balancer comprises a TCP handshake. The rekey request is the TCP handshake in accordance with the instant specification paragraph 33.).  
Regarding Claim 6, VB and Calvert teach the method of claim 1.
VB teaches further comprising receiving, at the load balancer, instructions to refrain from sending any subsequent rekey requests to the rekey request to the first server (par 57; The TCP-SYN packet sent by the load balancer to the processing element and the TCP-SYN+ACK packet sent by the processing element to the load balancer comprises a TCP handshake. The rekey request is the TCP handshake in accordance with the instant specification paragraph 33. The given load balancer module would stop forwarding new TCP SYN packets to the processing element.).  
Regarding Claim 7, VB and Calvert teach the method of claim 1.
VB teaches further comprising receiving at the load balancer, instructions to refrain from sending any new connection requests to the first server (par 57; The given load balancer module would stop forwarding new TCP SYN packets to the processing element.).  
Regarding Claim 8, VB and Calvert teach the method of claim 1.
VB further teaches wherein the rekey request is sent to the plurality of devices in response to a detected reduction in the one or more network metrics related to the first server (par 57; The TCP-SYN packet sent by the load balancer to the processing element and the TCP-SYN+ACK packet sent by the processing element to the load balancer comprises a TCP handshake. The rekey request is the TCP handshake in accordance with the instant specification paragraph 33.).  
Regarding Claim 9, VB and Calvert teach the method of claim 1.
VB further teaches wherein the rekey request is sent to the plurality of devices based on the one or more measures of the one or more network metrics with respect to one or more thresholds (par 57; The number of sockets reaching zero is a threshold.).  
Regarding Claim 10, VB teaches a system comprising: 
one or more processors (par 4-5; par 75-76); 
and a computer-readable medium comprising instructions stored therein, which when executed by the one or more processors, cause the one or more processors to (par 4-5; par 75-76).
The remainder of Claim 10 can be rejected with the same reasoning as Claim 1.
Regarding Claim 11, can be rejected with the same reasoning as Claim 2.
Regarding Claim 12, can be rejected with the same reasoning as Claim 3.
Regarding Claim 13, can be rejected with the same reasoning as Claim 4.
Regarding Claim 15, can be rejected with the same reasoning as Claim 6.
Regarding Claim 16, can be rejected with the same reasoning as Claim 7.
Regarding Claim 17, can be rejected with the same reasoning as Claim 8.
Regarding Claim 18, can be rejected with the same reasoning as Claim 9.
Regarding Claim 19, can be rejected with the same reasoning as Claim 1.
Regarding Claim 20, can be rejected with the same reasoning as Claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over VB and Calvert in view of Siddiqui (“Siddiqui”, US 20150373048, listed in IDS dated 1/7/2021).
Regarding Claim 5, VB and Calvert teach the method of claim 1.
VB further teaches wherein the number of connections remaining between the first server and the plurality of devices is determined based on a number of (connections) existing at the first server.  
VB and Calvert do not explicitly teach tunnel sessions.
Siddiqui teaches tunnel sessions (par 129; par 39; Tunnel sessions are viewed as secure connections such as TLS, DTLS, or IPSEC connections in accordance with the instant specification paragraph 25.).
(Siddiqui; par 39).
Regarding Claim 14, can be rejected with the same reasoning as Claim 5.
Response to Arguments
Applicant’s arguments with respect to Claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chao et al (US 20190297138), Abstract - Optimizing receive side scaling (RSS) key selection is provided. Different weights are assigned to different fields of flow data corresponding to a network connection of a registered client device. A score is generated representing an amount of balanced processor loading for each RSS key corresponding to the registered client device based on the different fields of the flow data with assigned weights. A current RSS key on the registered client device is updated with an optimal RSS key based on the score corresponding to the optimal RSS key representing balanced loading of processors on the registered client device.
Gupta (US 20180189353), Abstract - Systems and methods for lossy data compression using key artifacts and dynamically generated cycles are described, including receiving a data .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482. The examiner can normally be reached Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.C./ Examiner, Art Unit 2444        

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444